


EXECUTIVE EMPLOYMENT AGREEMENT


This Executive Employment Agreement (“Agreement”) is made effective as of April
26, 2011 (“Effective Date”), by and between JDA Software Group, Inc., a Delaware
corporation (“Company”) and David King (“Executive”) (either party individually,
a “Party”; collectively, the “Parties”).


WHEREAS, Company desires to retain the services of Executive as Executive Vice
President Product Development and Management;


WHEREAS, the Parties desire to enter into this Agreement to set forth the terms
and conditions of Executive’s employment by Company and to address certain
matters related to Executive’s employment with Company;


NOW, THEREFORE, in consideration of the foregoing and the mutual provisions
contained herein, and for other good and valuable consideration, the Parties
hereto agree as follows:


1.     Employment. Company hereby employs Executive, and Executive hereby
accepts such employment, upon the terms and conditions set forth herein.


2.     Duties.


2.1     Position. Executive is employed as Executive Vice President Product
Development and Management, and shall have the duties and responsibilities
assigned by Company’s Chief Executive Officer (“CEO”) as may be reasonably
assigned from time to time. Executive shall perform faithfully and diligently
all duties assigned to Executive. Company reserves the right to modify
Executive’s position and duties at any time in its sole and absolute discretion,
provided that the duties assigned are consistent with the position of Executive
Vice President Product Development and Management or are otherwise agreed upon
with Executive.


2.2     Standard of Conduct/Full-time. During the term of this Agreement,
Executive will act loyally and in good faith to discharge the duties of
Executive Vice President Product Development and Management, and will abide by
all policies and decisions made by Company, as well as all applicable federal,
state and local laws, regulations or ordinances. Executive will act solely on
behalf of Company at all times. Executive shall devote Executive’s full business
time and efforts to the performance of Executive’s assigned duties for Company,
unless Executive notifies the CEO in advance of Executive’s intent to engage in
other paid work and receives the CEO’s express written consent to do so.


2.3     Work Location. Executive’s principal place of work shall be located in
Scottsdale, Arizona or such other location as the parties may agree upon from
time to time.


3.     At-Will Employment. Executive’s employment with the Company is at-will
and not for any specified period and may be terminated at any time, with or
without cause (as defined below) or advance notice, by either Executive or the
Company subject to the provisions regarding termination set forth below in
Section 7. Any change to the at-will employment relationship must be by
specific, written agreement signed by Executive and the Company, and must be
approved by the Company’s CEO and the Company’s Board of Directors. Nothing in
this Agreement is intended to or should be construed to contradict, modify or
alter this at‑will relationship


4.     Compensation.


4.1     Base Salary. As compensation for Executive’s performance of Executive’s
duties hereunder, Company shall pay to Executive a salary of $330,000 per year,
payable in equal monthly installments and in accordance with the normal payroll
practices of Company, less required deductions for state and federal withholding
tax, social security and all other employment taxes and authorized payroll
deductions.


4.2    Equity. Subject to approval by Company’s Board of Directors (the
“Board”), Company may from time to time grant to Executive various forms of
equity awards of Company’s common stock (the “Equity

-#PageNum#-
 

--------------------------------------------------------------------------------




Awards”). The Equity Awards will be subject to the terms and conditions of
Company’s 2005 Performance Incentive Plan, or any other subsequent employee
equity plan approved in the future by the Board and, if applicable, the
Company’s shareholders, as designated by the Board (the “Plan”). The Equity
Awards will also be subject to the terms and conditions contained in the
applicable forms of award agreement adopted by the Board and certain vesting
acceleration provisions described in this Agreement.


4.3     Incentive Compensation. In addition, Executive will also be eligible to
receive incentive compensation subject to the terms and conditions contained in
the Executive Bonus Plan, which is approved by the Board and is subject to
amendment from time to time by the Board in its sole and absolute discretion (a
“Bonus”). Unless otherwise provided herein, the payment of any Bonus pursuant to
this Section 4.3 shall be made in accordance with the normal payroll practices
of Company, less required deductions for state and federal withholding tax,
social security and all other employment taxes and authorized payroll
deductions.


4.4     Performance and Salary Review. The Board will periodically review
Executive’s performance on no less than an annual basis. Adjustments to salary
or other compensation, if any, will be made by the Board in its sole and
absolute discretion.


5.     Customary Fringe Benefits and Facilities. Executive will be eligible for
all customary and usual fringe benefits generally available to executives of
Company subject to the terms and conditions of Company’s benefit plan documents.
Company reserves the right to change or eliminate the fringe benefits on a
prospective basis, at any time, effective upon notice to Executive; provided,
however, that during the period of employment under this Agreement, Executive
and his spouse and eligible dependents shall be entitled to receive all benefits
of employment generally available to other members of Company’s management and
those benefits for which key executives are or shall become eligible, when and
as Executive becomes eligible therefore, including, without limitation, group
health, life and disability insurance benefits and participation in Company’s
401 (k) plan.


6.     Business Expenses. Executive will be reimbursed for all reasonable,
out-of pocket business expenses incurred in the performance of Executive’s
duties on behalf of Company. To obtain reimbursement, expenses must be submitted
promptly with appropriate supporting documentation in accordance with Company’s
policies. Any reimbursement Executive is entitled to receive shall (a) be paid
no later than the last day of Executive’s tax year following the tax year in
which the expense was incurred, (b) not be affected by any other expenses that
are eligible for reimbursement in any tax year and (c) not be subject to
liquidation or exchange for another benefit.


7.     Termination of Executive’s Employment.


7.1    Termination for Cause or Disability by Company; Death. Company may
terminate Executive’s employment immediately at any time for Cause or following
Executive’s Disability (as defined below). Executive’s employment shall
terminate automatically upon Executive’s death. For purposes of this Agreement,
“Cause” is defined as: (a) theft, dishonesty, or intentional falsification of
any employment or Company records; improper disclosure of Company’s confidential
or proprietary information; (b) Executive’s conviction (including any plea of
guilty or nolo contendere) for any criminal act that materially impairs his
ability to perform his duties for Company; (c) willful misconduct or breach of
fiduciary duty for personal profit by Executive, (d) Executive’s material
failure to abide by the Company’s code of conduct or code of ethics policies
resulting in demonstrable injury to the Company or its reputation, or (e) a
material breach of this Agreement by Executive which is not cured within thirty
(30) days of receipt by Executive of reasonably detailed written notice from
Company. For purposes of this Agreement, “Disability” shall have the meaning
assigned to it in the group long term disability insurance policy maintained by
the Company for the benefit of its employees. In the absence of such a policy,
“Disability” means that, as a result of Executive’s mental or physical illness,
Executive is unable to perform (with or without reasonable accommodation in
accordance with the Americans with Disabilities Act) the duties of Executive’s
position pursuant to this Agreement for a continuous period of three (3) years.
In the event Executive’s employment is terminated in accordance with this
Section 7.1, Executive shall be entitled to receive only unpaid Base Salary then
in effect, prorated to the date of termination, together with any amounts to
which Executive is entitled pursuant to Sections 5 or 6 hereof. All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished. Except as specifically set
forth in this Section 7.1, Executive will not be entitled to receive the
Severance Benefits described in

-#PageNum#-
 

--------------------------------------------------------------------------------




Section 7.2, below.


7.2     Termination Without Cause by Company; Severance. Company may terminate
Executive’s employment under this Agreement without Cause at any time on sixty
(60) days’ advance written notice to Executive. In the event of such
termination, Executive will receive the unpaid Base Salary then in effect,
prorated to the effective date of termination, together with any amounts to
which Executive is entitled pursuant to Sections 5 or 6 hereof. In addition, the
Company shall (X) pay a lump sum on the forty-fifth (45th) day following such
termination in an amount equal to his Base Salary for twenty-four (24) months
from the termination date plus one year’s base Bonus pursuant to Section 4.3 of
this Agreement for the calendar year during which the termination occurs,
calculated based on the Bonus that would be paid to Executive if he had not been
terminated and if all performance based milestones were achieved at the 100%
level by both Company and the Executive, such Bonus to be, solely for the
purpose of defining Severance Benefits, not less than $295,000; and (Y) cause
the immediate acceleration of the vesting of all outstanding earned-but-unvested
Equity Awards (such amounts and accelerated vesting, together with any amounts
to which Executive is entitled pursuant to Sections 5 or 6 hereof as of the date
of termination, shall be referred to herein as the “Severance Benefits”),
provided that (A) Executive executes a full general release, releasing all
claims, known or unknown, that Executive may have against Company arising out of
or any way related to this Agreement or Executive’s employment or termination of
employment with Company and such release has become effective in accordance with
its terms prior to the forty-fifth (45th) day following such termination, in
substantially the form attached hereto as Exhibit A, or in another form that is
acceptable to Company in its sole discretion, and (B) the Severance Benefits
shall be subject to Section 7.6 below. For purposes of this agreement, an
“earned-but-unvested Equity Award” means an Equity Award or any portion thereof
that remains subject to a substantial risk of forfeiture until both (i) one or
more applicable corporate financial or other business performance goals have
been satisfied and (ii) Executive’s service with the Company has continued
through a specified date, and with respect to such Equity Award the condition
specified in clause (i) of this sentence has been satisfied but the condition
specified in clause (ii) of this sentence has not been satisfied. All other
Company obligations to Executive will be automatically terminated and completely
extinguished upon termination of employment. The provisions of this Section 7.2
shall not apply to termination of Executive’s employment by reason of death or
Disability.


7.3    Termination for Good Reason by Executive; Severance. Executive may
terminate Executive’s employment under this Agreement for Good Reason (defined
below) at any time on five (5) days’ advance written notice to Company given
within one hundred eighty (180) days following the initial existence of a
condition constituting Good Reason. In the event of such termination for Good
Reason, Executive will receive the unpaid Base Salary then in effect, prorated
to the effective date of termination together with any amounts to which
Executive is entitled pursuant to Sections 5 and 6 hereof. If such termination
of Executive’s employment occurs upon or within a period of twenty-four (24)
months following a Change in Control (as such term or a substantially similar
term is defined by the Plan, a “Change in Control”), then, in addition,
Executive will be entitled to receive the Severance Benefits described in
Section 7.2, above, provided that Executive complies with the conditions to
receiving the Severance Benefits described in Sections 7.2(A) and 7.2(B), above.
All other Company obligations to Executive will be automatically terminated and
completely extinguished upon termination of employment. For purposes of this
Agreement, “Good Reason” is defined as the occurrence and continuation of any of
the following conditions, provided that Executive has delivered written notice
to the Company of such condition within ninety (90) days after its initial
existence and the Company has failed to cure such condition within thirty (30)
days following such written notice:


(a) a material, adverse change in Executive’s authority, responsibilities or
duties;


(b) the relocation of Executive’s work place for Company over Executive’s
written objection, to a location more than thirty (30) miles from Scottsdale,
Arizona;


(c) a failure to pay, or any material reduction of Executive’s Base Salary or
Executive’s Bonus without Executive’s written consent (subject to applicable
performance requirements with respect to the actual amount of Bonus earned by
Executive); or


(d) any material breach of this Agreement by Company that is not cured within
thirty (30) days of Company’s receipt of written notice from Executive
specifying the material breach of this Agreement.

-#PageNum#-
 

--------------------------------------------------------------------------------






7.4     Voluntary Resignation by Executive. Executive may voluntarily resign
Executive’s position with Company for any reason, at any time after the
Effective Date, on five (5) days’ advance written notice. In the event of
Executive’s resignation, Executive will be entitled to receive only the Base
Salary for the five-day notice period and no other amount (other than amounts to
which Executive is entitled pursuant to Section 5 or 6 hereof). All other
Company obligations to Executive pursuant to this Agreement will become
automatically terminated and completely extinguished upon termination of
employment. In addition, Executive will not be entitled to receive any other
Severance Benefits described in Section 7.2, above. The provisions of this
Section 7.4 shall not apply to Executive’s resignation for Good Reason.


7.5    Forfeiture of Severance Benefits. The right of Executive to receive or to
retain Severance Benefits pursuant to Section 7.2 or Section 7.3 shall be
subject to Executive’s continued compliance with the Covenants (as defined in
Section 12). In the event that Executive breaches any of the Covenants, the
Company shall have the right to (a) terminate any further provision of Severance
Benefits not yet paid or provided, (b) seek reimbursement from Executive for any
and all such Severance Benefits previously paid or provided to Executive, (c)
recover from Executive all shares of stock of the Company the vesting of which
was accelerated by reason of the Severance Benefits (or the proceeds therefrom,
reduced by any exercise or purchase price paid to acquire such shares), and (d)
to immediately cancel all Equity Awards the vesting of which was accelerated by
reason of the Severance Benefits.


8.     No Conflict of Interest. During the term of Executive’s employment with
Company, Executive must not engage in any work, paid or unpaid, that creates an
actual or potential conflict of interest with Company. If the Board reasonably
believes such a conflict exists during the term of this Agreement, the Board may
ask Executive to choose to discontinue the other work or resign employment with
Company.


9.    Post-Termination Non-Competition.


9.1     Consideration For Promise To Refrain From Competing. Executive agrees
that Executive’s services are special and unique, that Company’s disclosure of
confidential, proprietary information and specialized training and knowledge to
Executive, and that Executive’s level of compensation and benefits are partly in
consideration of and conditioned upon Executive not competing with Company.
Executive acknowledges that such consideration is adequate for Executive’s
promises contained within this Section 9.


9.2     Promise To Refrain From Competing. Executive understands Company’s need
for Executive’s promise not to compete with Company is based on the following:
(a) Company has expended, and will continue to expend, substantial time, money
and effort in developing its proprietary information; (b) Executive will in the
course of Executive’s employment develop, be personally entrusted with and
exposed to Company’s proprietary information; (c) both during and after the term
of Executive’s employment, Company will be engaged in the highly competitive
retail demand chain software industry; (d) Company provides products and
services nationally and internationally; and (e) Company will suffer great loss
and irreparable harm if Executive were to enter into competition with Company.
Therefore, in exchange for the consideration described in Section 9.1 above,
Executive agrees that for the period of nine (9) months following the date
Executive ceases to render services to Company (the “Covenant Period”),
Executive will not either directly or indirectly, whether as an owner, director,
officer, manager, consultant, agent or employee: (i) work for a competitor of
Company, which is defined to include those entities or persons in the business
of developing, marketing, selling and supporting software specifically designed
for businesses in the retail and consumer packaged goods markets (the
“Restricted Business”) or (ii) make or hold during the Covenant Period any
investment in any Restricted Business, whether such investment be by way of
loan, purchase of stock or otherwise, provided that there shall be excluded from
the foregoing the ownership of not more than 1% of the listed or traded stock of
any publicly held corporation. For purposes of this Section 9, the term
“Company” shall mean and include Company, any subsidiary or affiliate of
Company, any successor to the business of Company (by merger, consolidation,
sale of assets or stock or otherwise) and any other corporation or entity of
which Executive may serve as a director, officer or employee at the request of
Company or any successor of Company. For the avoidance of doubt, Restricted
Business shall not include a company that develops, markets, sells or supports
software that applies to a variety of vertical markets (“Cross Vertical
Solutions”) where the company may have customized its Cross Vertical Solutions
for the retail and consumer packaged goods markets, but does not have software
that is primarily targeted to the retail and consumer packaged

-#PageNum#-
 

--------------------------------------------------------------------------------




goods markets.


9.3     Reasonableness of Restrictions. Executive represents and agrees that the
restrictions on competition, as to time, geographic area, and scope of activity,
required by this Section 9 are reasonable, do not impose a greater restraint
than is necessary to protect the goodwill and business interests of Company, and
are not unduly burdensome to Executive. Executive expressly acknowledges that
Company competes on an international basis and that the geographical scope of
these limitations is reasonable and necessary for the protection of Company’s
trade secrets and other confidential and proprietary information. Executive
further agrees that these restrictions allow Executive an adequate number and
variety of employment alternatives, based on Executive’s varied skills and
abilities. Executive represents that Executive is willing and able to compete in
other employment not prohibited by this Agreement.


9.4    Reformation if Necessary. In the event a court of competent jurisdiction
determines that the geographic area, duration, or scope of activity of any
restriction under this Section 9 and its subsections is unenforceable, the
restrictions under this section and its subsections shall not be terminated but
shall be reformed and modified to the extent required to render them valid and
enforceable. Executive further agrees that the court may reform this Agreement
to extend the Covenant Period by an amount of time equal to any period in which
Executive is in breach of this covenant.


10.    Confidentiality and Proprietary Rights. Executive agrees to read, sign
and abide by Company’s Employee Innovations and Proprietary Rights Assignment
Agreement, which was previously executed by Executive and incorporated herein by
reference.


11.    Nonsolicitation.


11.1    Nonsolicitation of Customers or Prospects. Executive acknowledges that
information about Company’s customers is confidential and constitutes trade
secrets. Accordingly, Executive agrees that during the term of this Agreement
and the Covenant Period, Executive will not, either directly or indirectly,
separately or in association with others, interfere with, impair, disrupt or
damage Company’s relationship with any of its customers or customer prospects by
soliciting or encouraging others to solicit any of them for the purpose of
diverting or taking away business from Company.


11.2    Nonsolicitation of Company’s Employees. Executive agrees that during the
term of this Agreement and the Covenant Period, Executive will not, either
directly or indirectly, separately or in association with others, interfere
with, impair, disrupt or damage Company’s business by soliciting, encouraging,
hiring or attempting to hire any of Company’s employees or causing others to
solicit or encourage any of Company’s employees to discontinue their employment
with Company.


12.    Injunctive Relief. Executive acknowledges that Executive’s breach of the
covenants contained in Sections 9-11 (collectively “Covenants”) would cause
irreparable injury to Company and agrees that in the event of any such breach,
Company shall, in addition to the action it is authorized to take pursuant to
Section 7.6, be entitled to seek temporary, preliminary and permanent injunctive
relief without the necessity of proving actual damages or posting any bond or
other security.


13.    Agreement to Arbitrate. To the fullest extent permitted by law, Executive
and Company agree to arbitrate any controversy, claim or dispute between them
arising out of or in any way related to this Agreement, the employment
relationship between Company and Executive and any disputes upon termination of
employment, including but not limited to breach of contract, tort,
discrimination, harassment, wrongful termination, demotion, discipline, failure
to accommodate, family and medical leave, compensation or benefits claims,
constitutional claims; and any claims for violation of any local, state or
federal law, statute, regulation or ordinance or common law. Claims for breach
of Company’s Employee Innovations and Proprietary Rights Agreement, workers’
compensation, unemployment insurance benefits and Company’s right to obtain
injunctive relief pursuant to Section 12 above are excluded. For the purpose of
this agreement to arbitrate, references to “Company” include all parent,
subsidiary or related entities and their employees, supervisors, officers,
directors, agents, pension or benefit plans, pension or benefit plan sponsors,
fiduciaries, administrators, affiliates and all successors and assigns of any of
them, and this Agreement

-#PageNum#-
 

--------------------------------------------------------------------------------




shall apply to them to the extent Executive’s claims arise out of or relate to
their actions on behalf of Company.


13.1     Initiation of Arbitration. Either party may exercise the right to
arbitrate by providing the other party with written notice of any and all claims
forming the basis of such right in sufficient detail to inform the other party
of the substance of such claims. In no event shall the request for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claims would be barred by the applicable statute of limitations.


13.2     Arbitration Procedure. The arbitration will be conducted in Maricopa
County, Arizona, by a single neutral arbitrator and in accordance with the then
current rules for resolution of employment disputes of the American Arbitration
Association (“AAA”). The parties are entitled to representation by an attorney
or other representative of their choosing. The arbitrator shall have the power
to enter any award that could be entered by a judge of the trial court of the
State of Arizona, and only such power, and shall follow the law. The parties
agree to abide by and perform any award rendered by the arbitrator. Judgment on
the award may be entered in any court having jurisdiction thereof.


13.3     Costs of Arbitration. Each party shall bear one half the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator.


14.    General Provisions.


14.1     Successors and Assigns. The rights and obligations of Company under
this Agreement shall inure to the benefit of and shall be binding upon the
successors and assigns of Company. Executive shall not be entitled to assign any
of Executive’s rights or obligations under this Agreement.


14.2     Waiver. Either party’s failure to enforce any provision of this
Agreement shall not in any way be construed as a waiver of any such provision,
or prevent that party thereafter from enforcing each and every other provision
of this Agreement.


14.3    Attorneys’ Fees. In any dispute relating to this Agreement, the losing
party shall pay the attorneys’ fees of the prevailing party in addition to its
own attorneys’ fees. Any reimbursement of attorney’s fees to which Executive is
entitled and which are treated for federal income tax purposes as compensation
shall (a) be paid no later than the last day of Executive’s tax year following
the tax year in which the expense was incurred, (b) not be affected by any other
expenses that are eligible for reimbursement in any tax year and (c) not be
subject to liquidation or exchange for another benefit.


14.4    Severability. In the event any provision of this Agreement is found to
be unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


14.5     Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement.


14.6     Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the United States and the State of Arizona. Each
party consents to the jurisdiction and venue of the state or federal courts in
Maricopa County, Arizona, if applicable, in any action, suit, or proceeding
arising out of or relating to this Agreement.



-#PageNum#-
 

--------------------------------------------------------------------------------




14.7     Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth below, or such other address as
either party may specify in writing.


14.8     Survival. Sections 8 (“No Conflict of Interest”), 9 (“Post-Termination
Non-Competition”), 10 (“Confidentiality and Proprietary Rights”), 11
(“Nonsolicitation”), 12 (“Injunctive Relief’), 13 (“Agreement to Arbitrate”), 14
(“General Provisions”) and 15 (“Entire Agreement”) of this Agreement shall
survive Executive’s employment by Company.


14.9    Application of Section 409A.


(a)    Notwithstanding anything set forth in this Agreement to the contrary, no
amount payable pursuant to this Agreement which constitutes a “deferral of
compensation” within the meaning of the Treasury Regulations issued pursuant to
Section 409A of the Code (the “Section 409A Regulations”) shall be paid unless
and until Executive has incurred a “separation from service” within the meaning
of the Section 409A Regulations. Furthermore, to the extent that Executive is a
“specified employee” within the meaning of the Section 409A Regulations as of
the date of Executive’s separation from service, no amount that constitutes a
deferral of compensation within the meaning of the Section 409A Regulations
which is payable on account of Executive’s separation from service shall paid to
Executive before the date (the “Delayed Payment Date”) which is first day of the
seventh month after the date of Executive’s separation from service or, if
earlier, the date of Executive’s death following such separation from service.
All such amounts that would, but for this Section, become payable prior to the
Delayed Payment Date will be accumulated and paid on the Delayed Payment Date.
(b)    The Company intends that income provided to Executive pursuant to this
Agreement will not be subject to taxation under Section 409A of the Code. The
provisions of this Agreement shall be interpreted and construed in favor of
satisfying any applicable requirements of Section 409A of the Code. However, the
Company does not guarantee any particular tax effect for income provided to
Executive pursuant to this Agreement.
15.    Entire Agreement. This Agreement, together with the Plan and any
agreement evidencing an Equity Award described in Section 4.2, the Executive
Bonus Plan described in Section 4.3, the Employee Innovations and Proprietary
Rights Assignment Agreement described in Section 10 and the Form of Confidential
Separation and Release Agreement attached hereto as Exhibit A, constitutes the
entire agreement between the parties relating to this subject matter and
supersedes all prior or simultaneous representations, discussions, negotiations,
and agreements, whether written or oral. This Agreement may be amended or
modified only with the written consent of Executive and the Board of Company. No
oral waiver, amendment or modification will be effective under any circumstances
whatsoever.








[The remainder of this page is intentionally left blank.]



-#PageNum#-
 

--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.




EXECUTIVE






Dated: April 28, 2011                /s/ David King
David King


____________________________________
ADDRESS






COMPANY






Dated: April 28, 2011            By:    /s/ Hamish Brewer
Hamish Brewer
































[Signature Page to Executive Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A


FORM OF
CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT


This Confidential Separation and Release Agreement (“Agreement”) is between
___________________ (“Employee”) and JDA Software Group, Inc. (the “Company”)
(hereinafter the “parties”), and is entered into as of _______________________.
This Agreement will not become effective until the expiration of seven (7) days
from Employee’s execution of this Agreement (the “Effective Date”).


WHEREAS, Employee has been employed by the Company as ___________ and is a party
to that certain Employment Agreement dated _________, as amended by and between
the Company and Employee as then in effect immediately prior to the Effective
Date (the “Employment Agreement”).


WHEREAS, the Employee’s employment with the Company was terminated effective as
of (the “Termination Date”);


WHEREAS, the Company and Employee desire to avoid disputes and/or litigation
regarding Employee’s termination from employment or any events or circumstances
preceding or coincident with the termination from employment; and


WHEREAS, the Company and Employee have agreed upon the terms on which Employee
is willing, for sufficient and lawful consideration, to compromise any claims
known and unknown which Employee may have against the Company.


WHEREAS, the parties desire to settle fully and finally, in the manner set forth
herein, all differences between them which have arisen, or which may arise,
prior to, or at the time of, the execution of this Agreement, including, but in
no way limited to, any and all claims and controversies arising out of the
employment relationship between Employee and the Company, and the termination
thereof;


NOW, THEREFORE, in consideration of these recitals and the promises and
agreements set forth in this Agreement, Employee’s employment with the Company
will terminate upon the following terms:


1.    General Release: Employee for himself or herself and on behalf of
Employee’s attorneys, heirs, assigns, successors, executors, and administrators
IRREVOCABLY AND UNCONDITIONALLY RELEASES, ACQUITS AND FOREVER DISCHARGES the
Company and any current or former stockholders, directors, parent, subsidiary,
affiliated, and related corporations, firms, associations, partnerships, and
entities, and their successors and assigns, from any and all claims and causes
of action whatsoever, whether known or unknown or whether connected with
Employee’s employment by the Company or not, which may have arisen, or which may
arise, prior to, or at the time of, the execution of this Agreement, including,
but not limited to, any claim or cause of action arising out of any contract,
express or implied, any covenant of good faith and fair dealing, express or
implied, any tort (whether intentional or released in this agreement), or under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification (WARN) Act, the Older Workers Benefit Protection Act, or any other
municipal, local, state, or federal law, common or statutory.


2.    Covenant Not to Sue: Employee also COVENANTS NOT TO SUE, OR OTHERWISE
PARTICIPATE IN ANY ACTION OR CLASS ACTION against the Company or any of the
released parties based upon any of the claims released in this Agreement.


3.     Severance Terms: Upon the expiration of seven (7) days from Employee’s
execution of this Agreement and provided that this Agreement has become
effective in accordance with its terms, in consideration for the promises,
covenants, agreements, and releases set forth herein and in the Employment
Agreement, the Company agrees to pay Employee the Severance Benefits as defined
in and pursuant to the Employment Agreement (the “Severance Benefits”).



--------------------------------------------------------------------------------

4.    Right to Revoke: Employee may revoke this Agreement by notice to the
Company, in writing, received within seven (7) days of the date of its execution
by Employee (the “Revocation Period”). Employee agrees that Employee will not
receive the benefits provided by this Agreement if Employee revokes this
Agreement. Employee also acknowledges and agrees that if the Company has not
received from Employee notice of Employee’s revocation of this Agreement prior
to the expiration of the Revocation Period, Employee will have forever waived
Employee’s right to revoke this Agreement, and this Agreement shall thereafter
be enforceable and have full force and effect.


5.     Acknowledgement: Employee acknowledges and agrees that: (A) except as to
any Severance Benefits which remain unpaid as of the date of this Agreement, no
additional consideration, including salary, wages, bonuses or Equity Awards as
described in the Employment Agreement, is to be paid to him by the Company in
connection with this Agreement; (B) except as provided by this Agreement,
Employee has no contractual right or claim to the Severance Benefits; and, (C)
payments pursuant to this Agreement shall terminate immediately if Employee
breaches any of the provisions of this Agreement.


6.    Non-Admissions: Employee acknowledges that by entering into this
Agreement, the Company does not admit, and does specifically deny, any violation
of any local, state, or federal law.


7.    Confidentiality: Employee agrees that Employee shall not directly or
indirectly disclose the terms, amount or fact of this Agreement to anyone other
than Employee’s immediate family or counsel, except as such disclosure may be
required for accounting or tax reporting purposes or as otherwise may be
required by law.


8.    Nondisparagement: Each party agrees that it will not make any statements,
written or verbal, or cause or encourage others to make any statements, written
or verbal, that defame, disparage or in any way criticize the personal or
business reputation, practices or conduct of the other including, in the case of
the Company, its employees, directors and stockholders.


9.    Acknowledgement of Restrictions; Confidential Information: Employee
acknowledges and agrees that Employee has continuing non-competition,
non-solicitation and non-disclosure obligations under the Employment Agreement
and the Employee Innovations and Proprietary Rights Assignment Agreement between
Employee and the Company (the “Proprietary Rights Agreement”). Employee
acknowledges and reaffirms Employee’s obligation to continue abide fully and
completely with all post-employment provisions of the Employment Agreement and
the Proprietary Rights Agreement and agrees that nothing in this Agreement shall
operate to excuse or otherwise relieve Employee of such obligations.


11.    Severability: If any provision of this Agreement is held to be illegal,
invalid, or unenforceable, such provision shall be fully severable and/or
construed in remaining part to the full extent allowed by law, with the
remaining provisions of this Agreement continuing in full force and effect.


12.    Entire Agreement: This Agreement, along with the Employment Agreement and
the Proprietary Rights Agreement which are referred to above, constitute the
entire agreement between the Employee and the Company, and supersede all prior
and contemporaneous negotiations and agreements, oral or written. This Agreement
cannot be changed or terminated except pursuant to a written agreement executed
by the parties.


13.    Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Arizona, except where preempted by
federal law.


14.    Statement of Understanding: By executing this Agreement, Employee
acknowledges that (a) Employee has had at least twenty-one (21) or forty-five
(45) days, as applicable in accordance with the Age Discrimination in Employment
Act, as amended, to consider the terms of this Agreement and has considered its
terms for such a period of time or has knowingly and voluntarily waived
Employee’s right to do so by executing this Agreement and returning it to the
Company; (b) Employee has been advised by the Company to consult with an
attorney regarding the terms of this Agreement; (c) Employee has consulted with,
or has had sufficient opportunity to consult with, an attorney of Employee’s own
choosing regarding the terms of this Agreement; (d) any and all questions
regarding the terms of this Agreement have been asked and answered to Employee’s
complete satisfaction; (e) Employee has read this Agreement

--------------------------------------------------------------------------------

and fully understands its terms and their import; (f) except as provided by this
Agreement, Employee has no contractual right or claim to the benefits and
payments described herein; (g) the consideration provided for herein is good and
valuable; and (h) Employee is entering into this Agreement voluntarily, of
Employee’s own free will, and without any coercion, undue influence, threat, or
intimidation of any kind or type whatsoever.




EXECUTED in __________________________, this day of _______________________,
20___.




_____________________________
EMPLOYEE






EXECUTED in __________________________, this day of _______________________,
20___.




JDA Software Group, Inc.


By: _________________________
Name: ______________________
Title: _______________________

